Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered November 29, 1993, convicting him of robbery in the second degree (four counts) and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during trial and summation are unpreserved for appellate review inasmuch as no objections were raised to any of the comments in question (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Nuccie, 57 NY2d 818; People v Haramura, 186 AD2d 676; People v Sansevero, 185 AD2d 256; People v Okon, 184 AD2d 664). In any event, any error was harmless *685in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Smith, 199 AD2d 439).
The defendant’s remaining contentions are without merit. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.